Citation Nr: 1131546	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-41 272	)	DATE
	)
	)


THE ISSUES

Whether the September 24, 2009 decision, in which the Board denied the Veteran's appeal regarding entitlement to service connection for bilateral hearing loss and tinnitus, contained clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Stephan Freeman, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1954 to June 1956.  

2.  On October 20, 2009, a motion was filed for revision of a decision issued on September 24, 2009 in which the Board denied an appeal regarding service connection for bilateral hearing loss and tinnitus.  

3.  In December 2010, the United States Court of Appeals for Veterans Claims (hereinafter, "the Veterans Court") vacated and remanded the September 24, 2009 in which the Board denied an appeal regarding service connection for bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no jurisdiction to adjudicate the merits of the motion for revision of a decision based on clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court, and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400 (2010).

The Veterans Court has vacated and remanded the September 24, 2009, in which the Board denied an appeal regarding service connection for bilateral hearing loss and tinnitus, that was challenged on the basis of clear and unmistakable error in the moving party's motion.  Thus, there is no final decision for the Board to review on the basis of clear and unmistakable error.  Accordingly, the Board does not have jurisdiction to adjudicate the merits of the motion and it is dismissed.  The Court's pronouncement will be addressed in a separate Board decision. 

Of note, because the Veteran has appointed representatives in an atypically short time frame the Board notes the appointments:  Prior to June 2010 the Veteran was represented by a service organization.  On June 28, 2010 he signed a VA Form 21-22a appointing Barry Salzman, Attorney, as his representative, with representation limited to the 38 U.S.C.A. § 1151 matter.  On July 9, 2010, he signed a VA Form 21-22a appointing Stephan Freeman, Attorney as his representative.  There is no indication in these forms that representation was limited to specific issues.  As a result, this July 9 Form 21-22a has revoked Mr. Salzman's appointment.  See 38 C.F.R. § 14.631 (f)(1) (2010).  Hence, his current representative is Stephan Freeman. 


ORDER

The motion is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



